Interim Decision #1409

MATTER OF

Roma.

In DEPORTATION Proceedings
A-12732967

Decided by Board September 24 1964
Notwithstanding that respondent acted in good faith and made a full disclosure
of all the facts at the time of her application for a United States passport, the
erroneous issuance to her of such a passport by an official of the U.S. Government does not bestow citizenship on her when she did not acquire U.S. citizenship at birth abroad under any statute, and she is deportable as an alien who
was excludable at the time of entry.
eITABGE

Order : Act of 1952—Section 241(a) (1) [8 U.S.C. 1251(a) (1)3—Excludable at
time of entry—immigrant—no visa.

Respondent is 33 years old, married, female, a native and citizen of
Portugal. She was admitted to the United States on June 29, 1961, as
a United States citizen in possession of a United States passport issued
to her at Lisbon, Portugal on May 16, 196L The special inquiry
officer found that respondent is not a United States citizen, that she
was not entitled to a United States passport, that she was not in possession of a valid, unexpired immigrant visa, and that she is deportable. He found that she is not eligible for any form of discretionary
relief except voluntary departure, that she declined to apply for voluntary departure, and he ordered her deported from the United States
to Portugal on the Charge set forth above. She appeals from this
order. The appeal will be dismissed.
Respondent claims United States citizenship through her mother
who was Maria dos Anjos Morris. This woman was born in New Bedford, Massachusetts on September 3, 1901. Maria Morris (or Maurlobo) was married on November 20, 1916, in New Bedford, Massachusetts to Paulo Amado, a native of Portugal, who never became a
United States citizen. Shortly after their marriage Maria Morris and
Paulo Amado went to Brazil to live. After seven years Paulo Amado
returned to Portugal, and Maria Morris joined him in Portugal a
year later. Paulo Amado divorced Maria in March 1932.
770

Interim Decision #1409
Respondent was born in Portugal on May 6, 1931. Her father was
Luiz Amado, who was no relation to her mother's husband. Respondent testified that her parents were never married. Maria Morris
Amado married again in. Portugal around 1942 and was divorced
from her second husband two years later. The record establishes that
Maria (respondent's mother) never returned to the United States to
live and never made any effort or took any steps to resume her United
States citizenship. She returned once to the United States for a visit,
for perhaps "a couple of months", following which she returned to

Brazil. Respondent testified that her mother never resumed residence
in the United States after her marriage in 1916. (Statement, August
27, 1962, p. 3.)
Respondent's natural father, Luiz Amado, was never in the United
States and was not a United States citizen. The Vice Consul at the
United States Consulate at Lisbon, Portugal granted respondent's
application for a United States passport on the ground that she
acquired citizenship at birth as the illegitimate child of an American
mother under section 205 of the Nationality Act of 1940. 1 The District Director at Boston, the Regional Commissioner at Burlington,
Vermont, and the special inquiry officer in the instant proceedings, all
have found as follows : Under section 3 of the Act of March 2, 1907, 2
Maria Morris Amado, respondent's mother, lost her citizenship when
she married in 1916. The Act of 1907 was repealed by section 7 of
the Act of September 22, 1922, 2 but Maria Morris Amado took no step
toward resuming her citizenship under the Act of September 22, 1922.
Sec. 205 of the Nationality Act of 1940 provides :
The provisions of Section 201, subsections (c), (d), (e) and (g), and Section
204, subsections (a) and (b), hereof apply, as of the date of birth, to a child born
out of wedlock, provided the paternity is established during minority, by legitimation, or adjudication of a competent court.
In the absence of such legitimation or adjudication, the child, whether born before or after the effective date of this Act, if the mother had the nationality of the
United States at the time of the child's birth, and bad previously resided in the

United States or one of its outlying possessions, shall be held to have acquired at
birth her nationality status. 54 Stat. 1139-1140 ; 8 U.S.C. 605.
2 See. 3 of the Aet of March 2, 1907 provides: That any American woman who
marries a foreigner shall take the nationality of her husband. At the termination
of the marital relation she may resume her American citizenship, if abroad, by
registering as an American citizen within one year with a Consul of the United
States, or by returning to reside in the United States, or, if residing in the united
States at the termination of the marital relation, by continuing to reside therein.
Sec. 7 of the Act of September 22, 1922: That Section 3 of the Expatriation
Act of 1907 is repealed. Such repeal shall not restore citizenship lost under
such section nor terminate citizenship resumed under such section. A woman
who has resumed under such section citizenship lost by marriage shall, upon
passage of this Act, have for all purposes the same citizenship status as im-

mediately preceding her marriage.

771

Interim Decision #1409
She was still married to an alien and was still living abroad. However, she recovered her citizenship at the time of the passage of the
Act of June 25,1936,' because by that time her marital status had terminated; even though she maintained her residence abroad the Act of
June 25, 1936 automatically restored her United States citizenship.
Matter of P—,1 I. & N. Dec. 127 (BIA, June 26, 1941 ; November
22, 1911). However, restoration of United States citizenship to Maria
Amado was of no benefit to respondent, born in 1931, because the Act

of June 25, 1936 is prospective and not retrospective. It does not
change the fact that respondent's mother was an alien at the time of
respondent's birth in 1931. We find no ground to disagree with this
conclusion.
The Act of May 24, 1931 5 was the first statute to extend Vnited States
citizenship to children born out of wedlock to 'United States citizen
mothers abroad. 39 Op. Atty. Gen. 397 (1939) stated there was no
objection to the issuance of instructions to consular officers that illegitimate children born . abroad of American mothers before the amendment of May 24, 1934, became effective, could not possibly be regarded
as citizens of the United States under R.S. 1993. The Court points out
in illontufnu v. Kennedy, 366 U.S. 308 (U.S. 1961), that when Congress
amended R.S. 1993 by the Act of May 24, 1934, to grant citizenship
rights to the foreign born children of citizen mothers, Congress "made
clear its view that this was a reversal of prior law". This enactment,
of course, is of no help to respondent, because she did not begin to reside
permanently in the United States during her minority (see
Respondent's only plea is that she made a full disclosure of all facts
at the time she applied for her passport and was not guilty of any
fraud. She was granted an American passport by a representative of
the State Department, and she acted in good faith. She testified that
she sold three houses she owned in Portugal in order to get the money
to come to the United States and had suffered substantial loss by liqui4 Ant of June 25, 1925 * * * That hereafter a woman, being a native-born
citizen, who has or is believed to have lost her United States citizenship solely
by reason of her marriage prior to September 22, 1922, to an alien, and whose
marital status with such alien has or shall hare terminated shall be deemed to be
a citizen of the United States to the same extent as though her marriage to said
alien had taken place on or after September 22, 1922 * * *.
`Act of March 2, 1907, as amended by the Act of May 24, 1934 provides: Sec. 5.
That a child born without the United States of alien parents shall be deemed a
citizen of the United States by virtue of the naturalization of or resumption of
American citizenship by the father or the mother: Provided, That such naturalization or resumption shall take place during the minority of such child ; and
provided farther, That the citizenship of such minor child shall begin lire years
after the time such minor AIM begins to reside permanently in the United States.
(48 Stat. 797; 8 USC 8)

772

Interim Decision #1409
dation of these assets. She states further that she is suffering from a
heart condition and has been hospitalized recently.
The board recognizes the harshness of the decision and the hardship
of deportation under these circumstances. However, the error of an
employee in, the State Department in erroneously issuing a United
States passport does not bestow United States citizenship on an alien
who is not entitled to it. We do not find that the government was
guilty of such misconduct as to be estopped from now denying the effect
of the passport. In M ontanav_ Kennedy, supra, the Court recognized

the harshness of the result where the petitioner was born in Italy of
a United States citizen mother in 1906 and returned to the United
States the same year. He resided in the United States for 55 years,
but the court held that he derived no United States citizenship from his
mother under any statute. That decision is controlling here. There
have been cases which held the United States estopped from denying
citizenship because of the conduct of its officials, but the conduct of the
State Department here does not reach that degree of error. The appeal must be dismissed.
ORDER: It is ordered that the appeal be and is hereby dismissed.

773

